              Case 6:20-cv-00350 Document 1 Filed 04/30/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 PEARL IP LICENSING LLC,

        Plaintiff,                                             Case No. 6:20-cv-00350

        v.
                                                               Jury Trial Demanded
 AT&T CORP.;
 AT&T COMMUNICATIONS, LLC;
 AT&T MOBILITY LLC; and
 AT&T SERVICES, INC.

        Defendants.

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Pearl IP Licensing LLC, by and through the undersigned counsel, files this

Complaint for patent infringement against Defendants, and in support states, all upon information

and belief:

                                            PARTIES

       1.      Plaintiff Pearl IP Licensing LLC (“Pearl IP” or “Plaintiff”) is a limited liability

company organized and existing under the laws of the State of Texas and having its registered

office at 815 Brazos St, Ste 500, Austin, TX 78701 and an office address at 2108 Dallas Pkwy,

Ste 214 - 1042, Plano, TX 750 93-4362.

       2.      Defendant AT&T Corp. is a corporation organized and existing under the laws of

the State of New York, with a principal place of business at One AT&T Way, Bedminster, New

Jersey, 07921-0752 (“ATTCorp”). ATTC is registered to do business, and has a registered

office, in this State at CT Corporation System, 1999 Bryan St., Suite 900, Dallas, TX 75201-

3136. ATTCorp is wholly owned by AT&T Inc. AT&T Inc. is a corporation organized and
             Case 6:20-cv-00350 Document 1 Filed 04/30/20 Page 2 of 5




existing under the laws of the State of Delaware and that AT&T Inc. has a principal place of

business at 208 South Akard Street, Dallas, Texas 75202-4206.

       3.       Defendant AT&T Communications, LLC, is a limited liability company

organized and existing under the laws of the State of Delaware, with a principal place of business

at 295 North Maple Ave Basking Ridge, NJ 07920 (“ATTComm”). ATTComm is wholly

owned by AT&T Inc. ATTComm may presently be served with process through CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       4.       Defendant AT&T Mobility LLC is a limited liability company organized and

existing under the laws of the State of Delaware, with a principal place of business at 1025

Lenox Park Boulevard NE, Atlanta, Georgia 30319 (“ATTM”). ATTM is owned by the

following companies: SBC Long Distance, LLC, SBC Tower Holdings LLC, BellSouth Mobile

Data, Inc., and New Cingular Wireless Services, Inc. All of the companies listed above are

subsidiaries of AT&T Inc. ATTM may presently be served with process through CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       5.       AT&T Services, Inc. is a corporation organized and existing under the laws of the

State of Delaware, with a principal place of business at 175 East Houston Street, San Antonio,

Texas 78205, and has a registered agent for service of process at CT Corporation System, 1999

Bryan Street, Suite 900, Dallas TX, 75201 (“ATTS”). ATTS is jointly owned by AT&T Inc. and

AT&T Teleholdings, Inc. AT&T Teleholdings, Inc. is a wholly-owned subsidiary of AT&T Inc.

       6.       All Defendants have regular and established places of business in this State.

       7.       ATTCorp, ATTComm, ATTM and ATTS shall hereafter to collectively referred

to as “AT&T.”




                                                 2
              Case 6:20-cv-00350 Document 1 Filed 04/30/20 Page 3 of 5




                                  JURISDICTION AND VENUE

       8.      All the AT&T Defendants conduct business operations within the Western

District of Texas in several stores and facilities throughout the District, including its “AT&T

Stores” at 1428 Wooded Acres Dr #120, Waco, TX 76710; 4265 Interstate 35 N, Waco, TX

76705; 4330 W Waco Dr, Waco, TX 76710; 2320 W Loop 340 #100A, Waco, TX 76711; and

1515 Hewitt Dr Ste A, Waco, TX 76712.

       9.      All the AT&T Defendants have directly and/or through subsidiaries or

intermediaries committed and continue to commit acts of infringement in this District by, among

other things, offering to sell and selling products that infringe the patent-in-suit.

       10.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d). The AT&T

Defendants are registered to do business in the State of Texas, have offices and stores in the State

of Texas, have transacted business in the Western District of Texas and have committed acts of

direct infringement in the Western District of Texas.

       11.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b). AT&T

maintains a regular and established place of business in this District, including by maintaining or

controlling “AT&T Stores” in this District.

                                        PATENT 6,819,539

       12.     U.S. Patent No. 6,819,539, entitled “Method For Circuit Recovery From

Overstress Conditions” (the “539 Patent”) was duly and legally issued on November 16, 2004.

A true and correct copy of the ’539 Patent is attached as Exhibit A.

       13.     The Patent disclosed and exemplified a unique and valuable apparatus for circuit

recovery from overstress conditions, comprising circuits for detecting an event and resetting a




                                                   3
             Case 6:20-cv-00350 Document 1 Filed 04/30/20 Page 4 of 5




device when the event is a first predetermined type and circuits for providing recovery when the

event is a second predetermined type. (See ‘539 Abstract).

       14.     Plaintiff is the named assignee of, owns all right, title and interest in, and has

standing to sue and recover all past damages for infringement of the ‘539 Patent.

                   COUNT I – INFRINGEMENT OF THE ’539 PATENT

       15.     Plaintiff restates and incorporates by reference the foregoing allegations.

       16.     In violation of 35 U.S.C. §271, AT&T directly infringed at least claim 8 of the

‘539 Patent by selling apparatus within the scope of claim 1 of the ‘539 Patent (but excluding

any previously licensed apparatuses, including phones made or sold by Samsung or Apple)

(“Accused Instrumentality”).

       17.     Attached hereto as Exhibit B, and incorporated herein by reference, is a claim

chart detailing the correspondence between one exemplary version of an Accused

Instrumentality and claim 8 of the ’539 Patent.

       18.     Defendants have had knowledge of infringement of the ‘539 Patent at least as of

the .service of the present Complaint

       19.     As a result of Defendants’ infringement of the ’539 Patent, Plaintiff has suffered

damages.

       20.     Plaintiff is entitled to a money judgment in an amount adequate to compensate for

Defendants’ infringement, but in no event less than a reasonable royalty for the use made of the

invention by Defendants, together with interest and costs as fixed by the Court.

       21.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim chart depicted in



                                                  4
             Case 6:20-cv-00350 Document 1 Filed 04/30/20 Page 5 of 5




Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of

Civil Procedure and does not represent Plaintiff’s preliminary or final infringement contentions

or preliminary or final claim construction positions.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       Plaintiff Pearl IP LLC respectfully requests that the Court find in its favor and against

Defendants, and that the Court grant Plaintiff the following relief:

       A.      an adjudication that Defendants have infringed the ’539 Patent;

       B.      an award of damages to be paid by Defendants adequate to compensate Plaintiff for

Defendants’ past infringement of the ’539 Patent through its expiration, including pre-judgment

and post-judgment interest, costs, expenses, and an accounting of all infringing acts; and

       C.      any and all such further relief at law or in equity that the Court may deem just and

proper, including but not limited to attorneys’ fees.


Dated: April 30, 2020                  Respectfully submitted by:


 Of Counsel:
                                                  /s/ Jay Johnson
 George Pazuniak (#478)                           Jay Johnson
 O’KELLY & ERNEST, LLC                            Kizzia Johnson PLLC
 824 N. Market Street                             1910 Pacific Ave, Ste 13000,
 Suite 1001A                                      Dallas, Texas 75201
 Wilmington, DE 19801                             214-451-0164
 (302) 478-4230                                   jay@kjpllc.com
 gp@del-iplaw.com
                                                  Attorney for Plaintiff




                                                  5
